 Case 1:19-cv-00023-JPJ-PMS Document 39 Filed 07/07/20 Page 1 of 5 Pageid#: 283




                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE WESTERN DISTRICT OF VIRGINIA
                          ABINGDON DIVISION

BARBARA B. STALZER, C
Chapter 7 Trustee for the estate
of Jeffrey Victor Morse,
            Plaintiff,

          v.                                                  Case No. 1:19-cv-00023



AMERICAN MERCHANT, INC.,
CNS GLOBAL ADVISORS
         Defendants


                                             REPLY

            The plaintiff believes it is necessary to file this reply in order to outline for

     the Court how the defendants are misstating the facts that are alleged in the

     second amended complaint. The United States for the Fourth Circuit has, in

     numerous cases set out the standard for pleading. In fact, only a week ago the

     court stated:


     To survive a 12(b)(6) motion, a complaint must contain enough facts “‘to raise a
     right to relief above the speculative level’ and ‘state a claim to relief that is
     plausible on its face.’” Occupy Columbia v. Haley, 738 F.3d 107, 116 (4th Cir.
     2013) (quoting Bell Atl. Corp. v. Twombly, 550 U.S. 544, 555 (2007)).
     “[A]lthough a court must accept as true all factual allegations contained in a
     complaint, such deference is not accorded legal conclusions stated therein,” and
     “[t]he mere recital of elements of a cause of action, supported only by conclusory
     statements is not sufficient.” Walters v. McMahen, 684 F.3d 435, 439 (4th Cir.
     2012)

     Maryland Shall Issue, Incorporated v. Hogan, No. 18-2474 (4TH Cir. June 29,
     2020)

            So, the plaintiff believes, the Court must analyze each of the points raised in

     the response to the plaintiff’s memorandum and how the second amended
Case 1:19-cv-00023-JPJ-PMS Document 39 Filed 07/07/20 Page 2 of 5 Pageid#: 284




   complaint follows applicable case law. The defendants each in an identical

   paragraph one assert that the plaintiff had “alleged expressly” that he was working

   at the request of and for the benefit of the Lenhart firm. This argument is false.

   The second amended complaint states very specifically in paragraph 10 that Mr.

   Morse was recruited by the defendants to acquire grants for a wastewater

   treatment facility for the benefit of American Merchant. In the second sentence of

   that paragraph, the trustee points out that Lenhart had been employed by the

   codefendant CNS on behalf of American Merchant. So, the second amended

   complaint clearly allege how the two consultants, CNS and Leonhart were initially

   engaged by American Merchant.


          In paragraph 14, the trustee specifically states that he was a subcontractor

   and in the same paragraph he alleges that the principal person for CNS, Jim

   Williams was made aware of Morse’s efforts on behalf of American Merchant.


          In the second paragraph of their response, both of the defendants then

   argue that the theory of quantum meruit is not available to Morse, but cite to an

   older Virginia case that has been further amplified and clarified by the more recent

   opinion of the Virginia Supreme Court, cited by the plaintiff, in both her second

   amended complaint and in her memorandum. The second amended complaint,

   again contrary to the defendant American Merchant’s contention, specifically

   states that Morse reported to and advised American Merchant’s supervisors and its

   officers of his work and his progress. Additionally, American Merchant argues that

   the allegation in paragraph 18 was “conclusory”, when it was not, because it details
Case 1:19-cv-00023-JPJ-PMS Document 39 Filed 07/07/20 Page 3 of 5 Pageid#: 285




   several facts to establish that Mr. Morse’s work was well known to American

   Merchant.


          After the two common paragraphs filed by each of the defendants, their

   positions then begin to diverge. CNS, in the third paragraph of its argument states

   that CNS cannot be liable for unjust enrichment when the amount sought by the

   plaintiff exceeds what CNS was paid. Obviously, this a disputed fact and not an

   argument that can be made as a matter of law. CNS does not cite to any authority

   to support this novel defense. In its third paragraph, American Merchant’s argues

   that Mr. Morse could not unjustly enrich American Merchant, because American

   Merchant contracted CNS for those services. What was in the contract between

   American Merchant and CNS is a question of fact, not before the Court. The

   plaintiff alleges that CNS did not have the knowledge or the skill to prepare the

   grant applications that Mr. Morse prepared. American Merchant cannot deny that

   it received over $1 million in grants and credits as a result of Mr. Morse’s work.


          Again, with the fourth paragraph of their response, both defendants’

   positions diverge, but each of their fourth paragraphs are very similar. Both the

   defendants’ argue that they should not be responsible for the payment to the

   trustee for an energy credit that they will receive in the future. They again do not

   cite to any case law to support this theory. American Merchant argues that the

   grant went to the city of Bristol, but does omits the fact that the City of Bristol

   passed the grant directly through to American Merchant. This again is another

   issue of fact that will be developed during the discovery in this case.
Case 1:19-cv-00023-JPJ-PMS Document 39 Filed 07/07/20 Page 4 of 5 Pageid#: 286




          CNS argues that it should not be responsible on a theory of unjust

   enrichment for money that went to a third-party American Merchant. Again, this

   is an argument based upon potentially disputed facts because the court does not

   know at this time whether CNS received a bonus or compensation for Mr. Morse’s

   successful work. So, at this time, it is unknown if CNS benefited and was therefore

   unjustly enriched by Mr. Morse’s work, but the plaintiff has alleged that they

   benefited and were enriched.


          However, based upon the different arguments made by each of the

   defendants’ it would appear at this time that there is an inherent conflict in their

   positions. American Merchant does not deny that it received the wastewater

   processing grant nor does it deny that it will receive significant energy grants in

   the future. However, CNS asserts that it did not receive any benefits and will not

   receive any benefits in the future. Therefore, the trier of fact could decide that one

   defendant may have to pay more than another one. The defendants at this time

   may want to consider whether this creates a conflict of interest for their counsel.


          Finally, each of the defendants’ assert that the payment of a consulting fee

   based upon the result achieved is not allowable as a matter of law because of public

   policy. The plaintiff believes that this argument would require the development of

   facts, with experts in the field to provide testimony regarding the standards and

   compensation of consultants. Neither defendant cites to any case law that holds

   that consultants may not be paid on a contingency basis. In fact, the sources cited

   are all in the nonprofit sector, not in the business sector. The amount of

   compensation is an issue of fact to be decided by the trier of fact.
  Case 1:19-cv-00023-JPJ-PMS Document 39 Filed 07/07/20 Page 5 of 5 Pageid#: 287




              In summary, the defendants have each tried to figure out a way to avoid

       paying for the windfall Jeffrey Morse brought to them. Their motions should be

       dismissed.


                                                        BARBARA STALTZER, TRUSTEE
                                                               By Counsel



/s/Robert T. Copeland
Robert T. Copeland, VSB #14575
SCOT S. FARTHING, Attorney At Law, P.C.
P.O. Box 1296
Abingdon, VA 24212
(276) 628-9525
(276) 628-4711 (fax)
Counsel for Plaintiff
robertc@sfarthinglaw.com



                                  CERTIFICATE OF SERVICE

       The undersigned hereby certifies that the foregoing Reply has this 7th day of July, 2020
been filed with the United States District Court for the Western District of Virginia by way of the
ECF system, and that true copies of same have been forwarded via first class mail, postage
prepaid, or otherwise delivered, to the following parties at the following addresses: , Steven R.
Minor, 110 Piedmont Ave, Suite 300, Bristol, VA 24201

                                                 /s/ Robert T. Copeland
